EXHIBIT 10.48

Approved by Benefits Officer 11/01/13

 

AMENDMENT NO. 2

TO THE

TIME WARNER INC.

SUPPLEMENTAL SAVINGS PLAN

(Effective January 1, 2011)

 

 

1. Section 4.4(b) shall be amended to read as follows:

(b)        Optional Form of Distribution.  In lieu of a single sum payment, a
Participant may elect to have all deferred amounts for each Plan Year that are
otherwise payable to a Participant hereunder paid in the form of (i) effective
for elections that have become irrevocable prior to December 1, 2013, one
hundred twenty (120) monthly installment payments, and (ii) effective for
elections that have become irrevocable on or after December 1, 2013, ten
(10) annual installment payments. Unless specifically elected otherwise for a
Plan Year, payments of all deferred amounts will be made in a single sum
payment.

 

2. Section 6.1(a) shall be amended to read as follows:

(a)        Payment of a Participant’s Supplemental Savings Account, including
accumulated hypothetical earnings (or losses), shall be paid (or, in the case of
installment distributions, commence to be paid) on the fifteenth day of the
calendar month following six months after the Participant’s Separation From
Service (or as soon as administratively practicable thereafter), and any
subsequent monthly installment payments shall be paid on the fifteenth day of
each subsequent month thereafter (or as soon as administratively practicable
thereafter), and any subsequent annual installment payments shall be paid on the
annual anniversary of the fifteenth day of the calendar month following six
months after the Participant’s Separation From Service (or as soon as
administratively practicable thereafter). Subject to Section 4.4(c), the
payment(s) shall be made in the manner otherwise elected by the Participant
under Section 4.4.

 

3. Section 6.1(c) shall be amended to read as follows:

(c)        The amount of any installment payment shall equal the Participant’s
distributable Supplemental Savings Account, determined as of the Valuation Date
immediately preceding the payment date multiplied by a fraction, the numerator
of which is one and the denominator of which is the number of installment
payments remaining to be paid.

 

4. This amendment shall be effective December 1, 2013.